DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed on December 20, 2022.

Claim Objections
Claims 16 and 22 are objected to because of the following informalities:  
Regarding claim 16, the recitation “wherein a first pattern of the first metal layer and a second pattern of the second metal layer are connected to the via and are contiguous with each other” is misguiding. The structure represented by contiguous with each other is not clear. Is it the via in contact with each of the layer? 
Similarly, regarding claim 22, the recitation “wherein a first pattern of the first metal layer and a second pattern of the second metal layer are connected to the via and are contiguous with each other” is misguiding. The structure represented by contiguous with each other is not clear. Is it the via in contact with each of the layer? 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahara (US 2011/0061903) in view of Masahiko JP2005093447, submitted by the applicant), Sato (US 2010/0051325), Yamazaki (US 2014/0254111).
Regarding claim 1, Sahara, figure 1-2, discloses a printed circuit board comprising: a plurality of insulating layers arranged in a stacking direction and defining a flexible region (2)  and a rigid region (1, 3) relatively arranged in a direction perpendicular to the stacking direction (see figure), the rigid region having more insulating layers (see figure), among the plurality of insulating layers, arranged in the stacking direction than the flexible region; a first insulating layer (15) among the plurality of insulating layers, disposed in the flexible region and the rigid region (see figure), a first wiring layer (25) disposed on one surface of the first insulating layer in the rigid region and the flexible region (see figure).
Sahara does not disclose wherein a thickness of the first wiring layer in at least a portion of the rigid region is greater than a thickness of the first wiring layer in the flexible region. 
Masahiko, figure 1 and 2, discloses a circuit board with the wiring having wide width or having greater thickness at the boundary of the flexible rigid region (see abstract).

Yamazaki, figure 1-4, discloses a printed circuit board with wiring layer (121) in the bend region with a thickness smaller than that of thickness of the wiring 122) in the region not being bend, rather connected to rigid region. Yamazaki further discloses that the thickness may be achieved by stacked layers including two or more layers (paragraph 0081). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Sahara with a thickness of the first wiring layer in at least a portion of the rigid region is greater than a thickness of the first wiring layer in the flexible region, as taught by Masahiko, Sato, and Yamazaki, in order to enhance the strength of the wiring to avoid damage to the wiring at the boundary. 

Regarding claim 14, the modified board of Sahara, figure 1-2, as applied to claim 1 above, further discloses a printed circuit board comprising: a plurality of insulating layers arranged in a stacking direction and defining a flexible region (2) and a rigid region (1, 3) relatively arranged in a direction perpendicular to the stacking direction (see figure), the rigid region having more insulating layers, among the plurality of insulating layers, arranged DB1/ 125723494.14Application No. 17/124,814 in the stacking direction than the flexible region;
a first insulating layer, among the plurality of insulating layers, disposed in the flexible region and the rigid region; and a wiring pattern disposed on one surface of the first insulating layer in the rigid region and the flexible region, wherein a width of the 

Regarding claim 16, the modified board of Sahara, figure 1-2, as applied to claim 1 above, further discloses a printed circuit board comprising: a first insulating layer (15) disposed in a flexible region and a rigid region; a first metal layer (25) disposed on one surface of the first insulating layer in the rigid region and the flexible region (see figure); a second metal layer disposed on the first metal layer in the rigid region (obvious as disclosed by Yamazaki, in order to have desired thickness, as explained in claim 1); and a via (35) extending from the second metal layer, past the first metal layer, and into the first insulating layer (though, not explicitly disclosed obvious to have such structure, based on the manufacturing process, as the via of the modified board of Sahara disclosed all the metal layers connected with the via), wherein a first pattern of the first metal layer and a second pattern of the second metal layer are connected to the via and are contiguous with each other (see figure).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified board Sahara (US 2011/0061903), in view of Inagaki (US 2016/0164159).
Regarding claim 22, Sahara, figure 1-2, discloses printed circuit board comprising: a first insulating layer (15); a first metal layer (metal layer forming pattern 25) disposed on one surface of the first insulating layer; a second metal layer (see explanation below) 
Sahara does not discloses the second metal layer disposed on the first metal layer. 
Inagaki, figure 1, discloses a circuit board with the wiring pattern formed in two metal layers together, one layer above the other, copper layer (14), and plating layer (24), see figure 3A-3D. Additionally, Yamazaki, as applied to claim 1 above, discloses the pattern with multiple layers.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the circuit board of Sahara, with the second metal layer disposed to on the first metal layer, as taught by Inagaki, and Yamazaki, in order to have enhance the thickness of the wiring pattern.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Regarding the dependent clams, which may depend or read on the elected species, they were not examined as not elected. However, upon allowance of a generic claims, the claims which depend form or otherwise require all the limitations of an allowable claims will be rejoined and examined for patentability, as provided by 37 CFR 1.141 (as stated in the restriction requirements mailed on July 21, 2021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Suzuki (US 2007/0277998), figure 1-2, discloses a printed circuit board with a wiring pattern (23), within the cavity (flexible portion, where the board is bent), with a thickness smaller than the thickness of the wiring pattern in rigid portion near the cavity (thickness of the pattern 23, plus thickness of pattern 15).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / March 21, 2022